                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division



UNITED STATES OF AMERICA,

V.                                         Criminal No. 3:18-CR-161

WALTER GRAVES,

     Defendant.


                          MEMORANDUM OPINION


     This matter is before the Court on DEFENDANT'S MOTION TO

DISMISS the   Indictment (EOF No.     15)    {the "MOTION").   For    the

following reasons, the MOTION was denied by an ORDER entered on

March 20, 2019 (ECF No. 24).

                              BACKGROUND


     Defendant Walter Graves ("Graves") is charged in a one-count

indictment with a bank robbery that occurred on May 13, 2015 in

Petersburg, Virginia. ECF No. 3. Because the factual background of

the case is important to the disposition of the MOTION, the Court

will lay it out in detail.^

     The bank robbery at issue occurred in Petersburg on May 13,

2015 ("the bank robbery"). On May 15, 2015, Graves was arrested on

two sets of state charges. He was charged by the City of Petersburg

("the Petersburg charges") with state offenses stemming from the




1 This Opinion adopts the timeline as clarified by the parties at
oral argument on March 19, 2019.
bank robbery:      felony charges of robbery, grand larceny of more

than $200 not from the person, possessing a firearm after a prior

felony conviction, and use of a firearm during the commission of

a felony; and misdemeanor charges of possessing a concealed weapon

and brandishing a firearm. See ECF No. 15 at 1. He was also charged

for    entirely   unrelated     conduct     in    Sussex   County    ("the    Sussex

charges"):     breaking   and    entering        with   intent;   destruction     of

property; trespassing after being forbidden; and two counts of

violating a protective order. Graves was held in Sussex County on

all these charges.

       Graves remained in custody in Sussex County. At some point on

or    before   August   31,   2015,   he    was    brought   to   Petersburg    for

resolution of the Petersburg charges. On August 31, 2015, Graves

was acquitted of the misdemeanor Petersburg charges and the felony

Petersburg charges were dismissed.^ That same day. Graves returned

to    custody in Sussex       County pending        resolution      of the    Sussex

charges.

       The United States (hereinafter "the Government"), with the

understanding     that    all    of   the    Petersburg      charges    had     been

dismissed, then filed a criminal complaint in this Court ("the

federal complaint") on September 10, 2015, charging Graves with

the May 13, 2015 Petersburg bank robbery. See ECF Dkt. 3:15-mj-



2 The judgment for the Petersburg charges appears to have been
entered on September 4, 2015.
227. An arrest warrant was issued, but the Government did not take

further action on the federal complaint because it was awaiting a

resolution of the Sussex charges. Graves remained in custody in

Sussex.


     On March 9, 2016, Graves was tried on the Sussex charges and

found guilty on all of them. On June 8, 2016, Graves was sentenced

on   the   Sussex   charges,   receiving   six   years   in   the   state

penitentiary and 18 months in jail (it is not clear whether the

sentences run consecutively). Graves is still serving the sentence

on the Sussex charges and has a projected release date of September

13, 2021 on those charges.

     The Government did not immediately learn that the Sussex

charges had been resolved. Once it did, however. Graves was brought

into federal custody on September 21, 2016 on the bank robbery

charge in the federal complaint. The initial appearance on that

charge was held on September 22, 2016, and Graves was ordered

detained pending trial. At some point thereafter, the Government

learned that Graves had been acquitted on some of the Petersburg

charges related to the bank robbery (rather than having them all

dismissed as it believed to have been the case).

      That circumstance triggered the internal so-called "Petite

Policy" of the Department of Justice. The Petite Policy "prohibits

a federal prosecution     based on   the same acts or transactions

involved in a prior state prosecution," unless the Attorney General
of the United States approves. ECF No. 19 at 4-5. As a result of

the Petite Policy, the Government "had no choice but to dismiss

its felony robbery charge," ECF No. 19 at 2, and the Court granted

the Government's MOTION TO DISMISS the federal complaint on October

4, 2016. Thus, at this        point, there    were no pending federal

charges. Graves, of course, remained incarcerated by Virginia on

the Sussex charges.

     After October 4, 2016, the Government sought and obtained

from the Attorney General a waiver of the Petite Policy. That

process began around January 2017, at which time the Government

decided to pursue a waiver of the Petite Policy.           Around April of

2018, the Assistant United States Attorney assigned to the case

circulated a draft waiver proposal internally to his office; a

final draft of the waiver proposal was approved by that office and

sent to the Department of Justice for final approval in August

2018.   The   waiver   was granted   by the   Department    of   Justice   on

September 14, 2018.

     Thereafter, on December 18, 2018, Graves was indicted for the

bank robbery. On January 29, 2019, Graves was arrested from state

custody and had his initial appearance on that indictment. Graves

was arraigned on February 1, 2019.^




^ It is important to recall that Graves has been incarcerated, on
the state charges, for the entire period from May 15, 2015 to the
present.
      Graves now moves to dismiss the indictment. ECF No. 15. The

parties have briefed the MOTION,^ and the Court heard oral argument

on March 19, 2019.



                               DISCUSSION


      Graves raises two arguments in support of the MOTION. First,

he argues that the Double Jeopardy Clause of the United States

Constitution bars this federal prosecution.            Second, he argues

that the lengthy delay in prosecuting this case warrants dismissal

under Fed. R. Crim. P. 48(b). The Government opposes the MOTION on

both grounds.    For the reasons set forth below, the Court rejects

both of Graves' arguments and denies the MOTION.

          A. Double Jeopardy

      Graves first argues that the Double Jeopardy Clause of the

United States Constitution, U.S. Const, amend. V, prevents this

federal    prosecution   because   he    was   acquitted   on    some   of the

Petersburg charges stemming from the 2015 bank robbery. However,

as   Graves   candidly   acknowledges,     under   current      Supreme   Court

precedent,    this   prosecution    is     constitutionally       permissible

because Virginia and the United States are separate sovereigns.

Puerto Rico v. Sanchez Valle, 136 S. Ct. 1863, 1870 (2016); Heath

V. Alabama, 474 U.S. 82, 88-89 (1985).




 Graves did not file a reply brief.
      Graves raises this argument to preserve it in light of Gamble

V. United States, No. 17-646 (U.S. argued Dec. 6, 2018), which

squarely raised the issue of whether the "separate sovereigns"

doctrine should be overruled.      The Supreme Court has not yet issued

an opinion in Gamble.

      Accordingly, because the relief Graves seeks is unavailable

under current law, the Court rejects Graves' argument on Double

Jeopardy. The MOTION is denied on this ground.

        B. Fed. R. Grim. P. 48(b)

      Graves next argues that the indictment should be dismissed

under Fed. R. Crim. P. 48(b) (the "Rule"), which provides:

           The Court may dismiss an indictment. . .if
           unnecessary delay occurs in: (1) presenting a
           charge to a grand jury; (2) filing an
           information against a defendant; or (3)
           bringing a defendant to trial.

He argues that the Court's "authority under this rule is ^broader

in compass' than its obligation to dismiss indictments to protect

a   defendant's   constitutional   rights   under   the   Fifth   or   Sixth

Amendment." ECF No. 15 at 4 (quoting United States v. Balochi, 527

F.2d 562, 563-64 (4th Cir. 1976)). Accordingly, he argues, the

Court should dismiss the indictment because of various periods of

delay in Graves' federal prosecution. In response, the Government

argues that Rule 48(b) only applies post-arrest, that any delays

in this case were not purposeful or oppressive, and that Graves

has failed to show any prejudice.
     The Fourth Circuit has held that, in considering a Rule 48(b)

motion, courts should consider the following:

              Four criteria are relevant in weighing a
              defendant's constitutional right to a speedy
              trial and in consideration of a Rule 48(b),
              Fed. R. Grim. Pro., motion to dismiss. These
              criteria are: (1) the length of the delay; (2)
              the reason for the delay; (3) defendant's
              assertion of his right to a speedy trial; and
              (4) the prejudice, if any, the defendant
              suffered by the delay.

United States v. Becker, 585 F.2d 703, 708 (4th Cir. 1978) (citing

Barker   v.    Wingo,   407 U.S.   514, 530 (1972)); United States   v.

Carbarcas-A, 968 F.2d 1212, *3 (4th Cir. 1992) (unpublished table

decision). Prejudice is to be

              assessed in the light of the interests of
              defendants which the speedy trial right was
              designed to protect. This Court has identified
              three   such   interests:   (i)   to   prevent
              oppressive pretrial incarceration; (ii) to
              minimize anxiety and concern of the accused;
              and (iii) to limit the possibility that the
              defense will be impaired.

Barker, 407 U.S. at 532; see also United States v. Goodson, 204

F.3d 508, 515-16 (4th Cir. 2000) (describing these three factors

as the reasons the criminal justice system prohibits "unnecessary

delay").

     The Court will deal with each of the Becker factors in turn.

Because the factors all militate against (or are neutral towards)

Graves' MOTION, it will be denied.
            (1)   Length of Delay

     Rule   48(b) only applies to "post-arrest" delays. United

States V. Lovasco, 431 U.S. 783, 788-89 n.8 (1977); United States

V. Marion, 404 U.S. 307, 319 (1971); United States v. Daniels, 698

F.2d 221, 223-24 (4th Cir. 1983). Arrest requires that "a person's

liberty is restrained for the purpose of answering to a federal

charge." United States v. Burgess, 684 F.3d 445, 451 (4th Cir.

2012) (interpreting Speedy Trial Act).

     Although Graves has been in custody since shortly after the

robbery in May 2015, only a limited portion of that time is

attributable to an "arrest" for "answering to a federal charge."

Id. Graves was in federal custody on the original federal complaint

for the brief period from September 21, 2016 until the federal

complaint was dismissed on October 4, 2016. And, he has been in

federal custody pursuant to the instant indictment from January

29, 2019 to the present. Neither of these post-arrest periods can

remotely be described as "unnecessary" as Rule 48(b) requires. The

"length of delay" factor cuts against Graves' MOTION.
              (2) Reason for the Delay

     Graves argues that the lengthy delay^ in seeking and receiving

a waiver of the Petite Policy and bringing this case should be

closely scrutinized. This argument must be rejected.

     First, as set out above, the period of time in which the

Government sought waiver of the Petite Policy is not post-arrest

delay and thus does not count as a delay for Rule 48(b) purposes.

Second, even assuming that it was a post-arrest delay (which this

is not), there is no evidence that the Government sought to harm

Graves   by    any   such   delay.   See   Barker,   407   U.S.   at   531   ("A

deliberate attempt to delay the trial in order to hamper the

defense should       be   weighted   heavily against the      government.").

Rather, as the Government presented at the oral argument, it did

not receive a Petite Policy waiver in this case until September

2018. That delay was due to internal deliberations, other case

priorities, and internal approval processes.           There is no evidence

that the Government sought to hamper the defense.                 Thus, even

assuming that there was a relevant delay in this case, the Court

is satisfied that, on the facts of this case on which Graves was

serving a lengthy state sentence (and still is), the Government's

process of obtaining the Petite Policy waiver does not constitute




5 This period appears to run from the dismissal of the federal
complaint on October 4, 2016 to the indictment on the current
charge on December 18, 2018.
an inappropriate or impermissible delay. This factor cuts against

Graves as well.


           (3)    Defendant's Assertion of his Speedy Trial Right

      This factor has not been raised or discussed by the parties,

and it is not clear its relevance in this case. The Court will

therefore assign it neutral weight.®

           (4)    Prejudice to the Defendant

      As set forth above, prejudice is to be assessed in light of

the   following       factors:   (1)   preventing    oppressive     pretrial

incarceration; (2) minimizing anxiety and concern of the accused;

and (3) limitng the possibility that the defense will be impaired.

See Barker, 407 U.S. at 532; United States v. Goodson, 204 F.3d at

515-16. At oral argument, counsel for Graves acknowledged that, as

far as he could tell. Graves had not suffered prejudice.

      Reviewing the factors above, it is clear that there has been

no prejudice     in    this case.      First,   although   Graves   has   been

incarcerated since May 2015, almost all of that time was (and is)

on account of the state charges in Petersburg and Sussex (and

Graves' conviction on the Sussex charges). At bottom, there is no




® In June and July 2016, Graves did send two letters to this Court's
Clerk. See ECF Dkt. 3:15-mj-227, Nos. 3 and 4. In ECF No, 3, Graves
stated (wrongly) that he had no federal charges against him. In
ECF No. 4, Graves stated that he could not face federal charges
because of Double Jeopardy. Neither letter asserts a speedy trial
right.


                                       10
excessive    pretrial incarceration on    the federal charges, and

counsel for Graves rightly conceded that.

     Second, there is no evidence of anxiety or concern on Graves'

part. Indeed, counsel for Graves stated that Graves believed, after

the federal complaint was dismissed in 2016, that he no longer

would face charges related to the 2015 bank robbery. This admission

belies Graves having anxiety or concern; rather, he was relieved,

thinking that the bank robbery charges were gone. Simply put, after

October 2016, Graves was not "living under a cloud of anxiety[]

[or] suspicion." Barker, 407 U.S. at 533. This factor cuts against

Graves.


     Lastly, there is no evidence that any supposed delay has

limited Graves' ability to defend himself.      Graves has offered no

evidence that his defense has been adversely affected in any way.

And, counsel for Graves acknowledged that, to his knowledge, no

witnesses had died or other evidence been lost. See Goodson, 204

F.3d at 515-16.     Graves has made no showing that his defense in

this case has in any way been hampered by the passage of time.

     In sum. Graves has not demonstrated prejudice.

            (5)   Conclusion as to Rule 48(b)

    Having considered the parties' arguments and the available

record, it is clear that there has been no "unnecessary delay" in

bringing the current indictment against Graves. The Government

took time to receive a waiver of the Petite Policy in order to


                                  11
bring this prosecution, but Graves has not shown that any delay

during    this   period    prejudiced    him   in   any   way   nor   that the

Government was engaging in some sort of tactical delay to harm

him.


                                 CONCLUSION


         For the reasons set forth above, the DEFENDANT'S MOTION TO

DISMISS the Indictment (ECF No. 15) was denied by an ORDER entered

on March 20, 2019 (ECF No. 24).

       It is so ORDERED.




                                                      /s/         flc/'
                                   Robert E. Payne
                                   Senior United States District Judge


Richmond, Virginia
Date: March "2-:^ , 2019




                                    12
